                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                           CRIM. NO.: 7:20-CR-00020-BO


UNITED STATES OF AMERICA               )   GOVERNMENT’S RESPONSE
                                       )   IN OPPOSITION TO DEFENDANT’S
v.                                     )   MOTION TO SUPPRESS
                                       )
HOWARD PIERCE                          )


        The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, hereby responds in opposition to the

defendant’s motion to suppress, and shows unto this Honorable Court as follows:

                          PROCEDURAL BACKGROUND

        The defendant is charged in an indictment on two counts of possessing a

firearm as a convicted felon. The defendant filed a motion to suppress on August 14,

2020.

                               FACTUAL SUMMARY


        On November 21, 2015, officers with the Robeson County Sheriff’s Office

responded to a shots fired call at Kate Denny Road, Red Springs, N.C. When Officer

Jason Varnum arrived, he observed an African American male being placed into the

back of an ambulance. He also learned that a second individual, Howard Pierce, Jr.,

the defendant’s son, was also shot. Law enforcement interviewed Pierce, Jr. who

stated that they were throwing a party at the residence (201 Kate Denny Road) and

an altercation occurred. Pierce Jr. claimed that two partygoers were asked to leave—

one of whom attempted to pull out a gun. Pierce Jr. then stated he pulled out his


          Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 1 of 12
firearm and shot it into the air. Multiple gun shots were ultimately exchanged, and

one individual was fatally wounded. Sgt. Damien McLean interviewed a number of

witnesses as part of the death investigation. On November 30, 2015, he interviewed

Christopher Thompson, the deceased victim’s brother, who stated that he observed

the defendant possessing a firearm and identified it as a .22 revolver with a white or

brown handle. On December 2, 2015, Sgt. McLean interviewed Trakeysha Bledsole,

who stated she observed shots being fired from behind a tree and one of the shots

struck the victim. She stated that she observed the defendant about 50 feet from the

tree possessing a silver .22 caliber revolver that hung down his leg. She also observed

the defendant possessing it at the party prior to the shooting. Desirae Bledsole was

also interviewed on December 2, 2015. She stated that she observed the defendant

with a long gun on his side. That same day, investigator McLean interviewed Randy

Hunt, another party attendee, who stated that when he arrived to the party, he

observed the defendant with a pistol that looked like a .22 caliber target revolver.

Other eyewitness also described an Indian male possessing a long revolver in a

leather holster.

      On December 3, 2015, Investigators McLean and Obershea traveled to 251

Kate Denny Road, Red Springs, N.C. 28377, the defendant’s residence, and

interviewed the defendant and his son, Howard Pierce, Jr. 251 Kate Denny Road is

next door to where the party and shooting occurred. The defendant stated that he

carried a blackpowder pistol the day of the shooting. He provided that pistol to law

enforcement along with a brown holster that contained .44 caliber ammunition, which

                                          2




        Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 2 of 12
did not match the black powder pistol. Howard Pierce Jr. provided a statement and

turned over his .40 caliber handgun that he retrieved from inside the defendant’s

residence. In addition, Pierce Jr. advised law enforcement that there were additional

guns in a safe inside the defendant’s residence. He claimed they belonged to his

mother. The defendant is a convicted felon and prohibited from possessing firearms

and ammunition. On December 8, 2015, the North Carolina Medical Examiner

conducted an autopsy on the victim of the shooting and retrieved a projectile.

      Based on the foregoing, investigator McLean applied for and received search

warrants on December 9, 2015 for properties associated with the defendant and his

son, Howard Pierce Jr, which are both located in close proximity on Kate Denny Road.

Upon execution of the search warrant at the defendant’s residence, they recovered

one firearm in a bedroom. In a safe inside the residence, investigators recovered a

rifle, various ammunition, the defendant’s driver’s license, and the defendant’s

prescription medication. The defendant was then arrested for possession of a firearm

as a convicted felon.

                                   ARGUMENT

 The Facts Supporting Probable Cause for the Search Warrant were not Stale, and
                     the Search Warrant was not Defective

   1. The Facts Supporting Probable Cause were not Stale

   The defendant argues that the facts supporting probable cause for the search

warrant were stale. This argument fails because law enforcement provided sufficient,




                                          3




         Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 3 of 12
nonstale facts that demonstrated a fair probability to believe evidence of criminal

activity would be at the defendant’s residence.

   Under the Fourth Amendment, no warrant shall issue without the showing of

probable cause. U.S. Const. Amend. IV. In addition, a search warrant may issue, “only

upon allegations of facts so closely related to the time of the issue of the warrant as

to justify a finding of probable cause at that time. Whether the proof meets this test

must be determined by the circumstances of each case.” United States v. McCall, 740

F.2d 1331, 1335–36 (4th Cir. 1984) (internal quotes and citation omitted). Cases

challenging a warrant for staleness arise in two contexts: when the “facts alleged in

the warrant may have been sufficient to establish probable cause when the warrant

was issued, but the government’s delay in executing the warrant possibly tainted the

search” or when the “warrant itself may be suspect because the information in which

it rested was arguably too old to furnish ‘present’ probable cause.” Id. at 1336. “A

reviewing court’s task in each category of cases is slightly different. In testing a

warrant in the first category, it must decide whether a valid warrant became invalid

due to the lapse of time; when considering those in the second category, it must

determine whether information sufficient to constitute probable cause was ever

presented.” Id. However, the fundamental question is: “did the facts alleged in the

warrant furnish probable cause to believe, at the time of the search was actually

conducted, that evidence of criminal activity was located at the premises to be

search?” Id. The probable cause “need not directly link the evidence sought with the

place to be searched. Instead, the nexus requirement also may be established by the

                                          4




        Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 4 of 12
nature of the item and the normal inferences of where one would likely keep such

evidence.” United States v. Jones, 942 F.3d 634, 639 (4th Cir. 2019) (internal quotes

and citation omitted).

   Here, this court can easily dispose of any challenge to the warrant under the first

category because there was no delay in executing the search warrant. Investigator

Damien McLean obtained the search warrant for 251 Kate Denny Road on December

9, 2015, and a team of investigators executed it on the same day. Thus, there was no

delay in executing the search warrant that would have tainted the search.

   Similarly, the court should reject the defendant’s argument for staleness under

the second criteria, as law enforcement presented sufficient evidence to constitute

probable cause, and there was reason to believe that at the time of the search that

evidence of criminal activity would be located at the premises to be searched.

Specifically, there was incredibly strong evidence that the defendant possessed a

firearm as a convicted felon within his residence.

   “[T]he vitality of probable cause cannot be quantified by simply counting the

number of days between the occurrence of the facts supplied and the issuance of the

affidavit.” McCall, 740 F.2d at 1336. Instead, a reviewing court looks at “all the facts

and circumstances of the case, including the nature of the unlawful activity alleged,

the length of the activity, and the nature of the property to be seized.” Id.

   In this case, law enforcement investigated a homicide that occurred on November

21, 2015. Initial reports indicated that there was shooting that resulted in death. As

part of the homicide investigation, Investigator McLean and other law enforcement

                                           5




         Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 5 of 12
interviewed a number of witnesses between November 30 and December 2, 2015 who

attended the party. Two things were apparent: first, the defendant’s son possessed a

gun and fired it during the party; second, witnesses observed the defendant

possessing what they believed to be a long barreled revolver. On December 3, 2015,

investigators interviewed the defendant and his son. During those interviews

investigators learned that the gun Pierce Jr. possessed during the shooting was

unsecured in the defendant’s residence, and he turned it over to law enforcement. The

defendant also claimed that he only possessed a black powder handgun that night

and provided that to law enforcement; however, the leather holster provided with it

contained .44 caliber ammunition, which did not appear to fit the black powder

handgun. Investigators also learned from the defendant’s son that there were

additional firearms inside of the defendant’s residence located inside a safe. Law

enforcement was aware that the defendant is a convicted felon and prohibited from

possessing firearms. On December 8, 2015, the medical examiner conducted an

autopsy on the gunshot victim and retrieved a projectile. Based on all of this evidence,

Investigator McLean obtained two search warrants the following day: one for the

location of the shooting and a second for the defendant’s residence where the gun safe

was located. Upon execution of the search warrant at the defendant’s residence,

investigators recovered one firearm in a bedroom. In a safe inside the residence,

investigators recovered a rifle, various ammunition, the defendant’s driver’s license,

and the defendant’s prescription medication. The defendant was then arrested for

possession of a firearm as a convicted felon.

                                           6




        Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 6 of 12
   Here, the issuing judge knew that multiple individuals observed the defendant

with a firearm on the night of the homicide. In addition, the issuing judge knew that

there was a safe containing firearms in the defendant’s residence based on a recent

interview with the defendant’s son. Finally, the issuing judge knew that the

defendant was a convicted felon. Thus, the judge was justified in believing that the

defendant possessed evidence of crime inside his residence related to, at a minimum,

the defendant possessing a firearm as a convicted felon.

   Numerous courts have found probable cause to exist despite large gaps of time

between observation of evidence and issuance of a warrant. For example, in United

States v. Rahn, the Court ruled that a magistrate was justified in reasonably

concluding that a defendant possessed stolen firearms nearly two years after anyone

had actually seen him possess them. 511 F.2d 290, 292 (10th Cir. 1975). In McCall,

the Fourth Circuit found that a search warrant was sufficiently support by probable

cause based on, among other things, a statement that someone saw the defendant

possess a firearm seven months prior to the search of his residence. 740 F.2d at 1337.

In addition, it is reasonable for a magistrate judge to conclude the defendant still

possessed firearms because individuals keep and store firearms where they live.

United States v. Anderson, 851 F.2d 727, 730 (4th Cir. 1988) (holding it was a

reasonable for a magistrate to conclude that a silencer and firearm would be at the

defendant’s residence five weeks after an alleged crime); see also Rahn, 511 F.2d at

293; Bastida v. Henderson, 487 F.2d 860, 863 (5th Cir. 1973).         Here, multiple

witnesses observed the defendant possessing a firearm approximately three weeks

                                          7




        Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 7 of 12
before the search of the residence, and law enforcement learned through his son that

there were guns in a safe inside the residence less than a week before the search. It

was perfectly reasonable for the issuing judge to believe there were firearms still in

the defendant’s residence, and the facts supporting probable cause were not stale.

   2. The Search Warrant was Sufficiently Supported By Probable Cause

   The defendant claims that the warrant is fatally defective because law

enforcement failed to sufficiently corroborate the witnesses’ statements. This

argument fails because he cannot show that the eyewitness testimony is unreliable

to establish probable cause, and the defendant’s own son provided information that

there were additional firearms in the defendant’s house.

   In Illinois v. Gates, the Supreme Court described probable cause as “a fair

probability that contraband or evidence of a crime will be found in a particular place.”

462 U.S. 213, 238 (1983). Further, “probable cause is a fluid concept—turning on the

assessment of probabilities in particular factual contexts—not readily, or even

usefully, reduced to a near set of legal rules.” Id. at 232. “The probable cause standard

is not defined by bright lines and rigid boundaries but allows a [judicial officer] to

review the facts and circumstances as a whole and make a common sense

determination whether there is a fair probability that evidence of a crime will be

found.” United States v. Henry, 673 F.3d 285, 290 (4th Cir. 2012) (internal quotation

and citation omitted). It is well settled that law enforcement can establish probable

cause from any reliable source of information. Draper v. United States, 358 U.S. 307,

313 (1959). Nothing in the Fourth Amendment requires that an investigator conduct

                                           8




         Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 8 of 12
an independent investigation to corroborate specific information provided by a

witness or informant; in fact, under the “totality of the circumstances” approach to

establishing probable cause, a witness or informant’s “veracity, reliability, and basis

of knowledge are highly relevant, but they are simply factors to be considered in

examining the total information available.” United States v. Miller, 925 F.2d 695, 699

(4th Cir. 1991) (internal quotation and citation omitted).

   Here, the defendant fails to show, in any way, that the eye witnesses at the party

were unreliable. Multiple witnesses who were present at the party observed the

defendant possessing a firearm, and each witness consistently described the firearm

as a long barreled revolver. This firsthand information alone was sufficient to

establish probable cause that the defendant possessed a firearm on the night of the

shooting. However, investigators did not stop there. On December 3, they interviewed

the defendant and his son at the defendant’s residence. The defendant turned over a

black powder pistol and .44 caliber ammunition that did not match the pistol. The

fact that the defendant had ammunition belonging to a different gun tends to show

that he had access to another firearm that would fire the ammunition. In addition,

the defendant’s son retrieved a .40 caliber pistol from inside the defendant’s residence

and turned it over to law enforcement. Further, the defendant’s son told investigators

that there were additional firearms inside the defendant’s residence inside a safe.

Finally, the defendant was a known convicted felon and thus prohibited from

possessing firearms. When considered collectively, under a totality of the

circumstances analysis, there is no question there was probable cause to believe that

                                           9




        Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 9 of 12
evidence of a crime would be found inside the defendant’s residence, specifically

evidence that the defendant unlawfully possessed a firearm as a convicted felon and

evidence relevant to the shooting that occurred on the defendant’s property.

   3. A Good Faith Exception Applies if the Court Finds that the Search Warrant
      Lacked Probable Cause

   Even if the Court finds that the search warrant lacked probable cause, the

evidence should not be suppressed under the good faith exception to the warrant

requirement. “Under the good faith exception to the warrant requirement, evidence

obtained from an invalidated search warrant will be suppressed only if the officers

were dishonest or reckless in preparing their affidavit or could not have harbored an

objectively reasonable belief in the existence of probable cause.” United States v.

Lalor, 996 F.2d 1578, 1583 (4th Cir. 1993) (quoting United States v. Leon, 468 U.S.

897, 926 (1984). The good faith exception applies unless “a reasonably well-trained

officer ... [should] have known that the search was illegal despite the magistrate's

authorization.” Leon, 468 U.S. at 922 n.23. The Leon Court outlined four situations

in which an officer's reliance on a search warrant would not be reasonable:


   (1) the magistrate was misled by information in an affidavit that the officer knew
       as false or would have known was false except for the officer's reckless
       disregard of the truth;

   (2) the magistrate wholly abandoned his detached and neutral judicial role;

   (3) the warrant was based on an affidavit that was so lacking in indicia of probable
       cause as to render official belief in its existence entirely unreasonable; and

   (4) the warrant was so facially deficient, by failing to particularize the place to be
       searched or the things to be seized, that the executing officers cannot

                                          10




        Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 10 of 12
      reasonably presume it to be valid.”

United States v. Hyppolite, 65 F.3d 1151, 1156 (4th Cir. 1995) (quoting Leon, 468
U.S. at 923).

      The Defendant cannot reasonable argue that any of these situations would

apply here, as it is clear they do not. Even if this court were to find that the warrant

lacked probable cause, it clearly was not “so lacking in indicia of probable cause as to

render official belief in its existence entirely unreasonable.” Id. (emphasis added).

                                    CONCLUSION

      Based on the above, the United States respectfully submits that the

defendant’s Fourth Amendment rights were not violated. Accordingly, the firearms

recovered pursuant to the validly issued search warrant should not be suppressed.

      WHEREFORE, for all the reasons set forth above, the United States requests

the Court to deny the defendant’s motion to suppress. The Government respectfully

submits that a hearing on the motion is unnecessary.

      Respectfully submitted, this 21st day of September 2020.

                                               ROBERT J. HIGDON, JR.

                                               United States Attorney

                                               BY: /s/ Chad E. Rhoades
                                               CHAD E. RHOADES
                                               Assistant United States Attorney
                                               Criminal Division
                                               U.S. Attorney’s Office, EDNC
                                               150 Fayetteville Street, Suite 2100
                                               Raleigh, North Carolina 27601
                                               Chad.Rhoades@usdoj.gov
                                               Telephone: 919-856-4286
                                               NC Bar No. 48041

                                          11




        Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 11 of 12
                           CERTIFICATE OF SERVICE

      This certifies that a copy of this motion has, 21st day of September 2020, been

served upon Counsel for the defendant via Electronic Mail to:

            Brett T. Wentz
            Wentz Law, PLLC
            401 Chestnut St., Suite C
            Wilmington, NC 28401
            910-256-8044
            Fax: 866-206-2443
            Email: brett@brettwentzlaw.com

                                             ROBERT. J. HIGDON
                                             United States Attorney

                                             BY: /s/ Chad E. Rhoades
                                             CHAD E. RHOADES
                                             Assistant United States Attorney
                                             Criminal Division
                                             U.S. Attorney’s Office, EDNC
                                             150 Fayetteville Street, Suite 2100
                                             Raleigh, North Carolina 27601
                                             Chad.Rhoades@usdoj.gov
                                             Telephone: 919-856-4286
                                             NC Bar No. 48041




                                        12




       Case 7:20-cr-00020-BO Document 74 Filed 09/21/20 Page 12 of 12
